DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a transform unit transforming in claim 24.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-19, 22-25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2018/0124312 A1) in view of Kumar et al. (US 2005/0286777 A1).

Regarding claim 1, Chang discloses a method for coding (see fig. 3A) an input pixel block containing multidirectional image content (see fig. 1), comprising: from a reference picture (see 380 in fig. 3A), transforming content of the reference picture about a location of the input pixel block (see 512 and 524 in fig. 5), the transforming is by a spherical-domain transform of content elements (e.g. see “translation matrix” “based on spherical coordinate” in ¶ [0048]) within the search window (see 512 in fig. 5) wherein each of the content elements is transformed according to a displacement between a location of the input pixel block and a location of the content elements within the search window (see 512 and 524 in fig. 5), performing a prediction search (see 320 in fig. 3A) within the spherical-domain transformed content of the reference picture, and when a match is identified (see 618 in fig. 6A; e.g. see “best predictor” in ¶ [0049]), coding the input pixel block differentially with respect to the matching portion (see 360 in fig. 3A).
Although Chang discloses performing the prediction search, it is noted that Chang does not provide the particular of the prediction search.
However, Kumar discloses that it is well-known in the art that a prediction search involves to identify a match between the input pixel block and a matching portion of the content of the reference picture (see 715 in fig. 7).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Kumar teachings of matching search into Kumar prediction search for the benefit of realizing the steps involved in obtaining the best candidate motion vector. Incorporating Kumar would result in Chang matching portion of the transformed content of the reference picture

Regarding claims 2, 16 and 25, the references further discloses wherein the transforming comprises, for each candidate motion vector in the search window (e.g. see Kumar 1700 in fig. 17), transforming a reference block that is identified from the reference picture by the candidate motion vector (see Chang 320 in fig. 3A).

Regarding claims 3 and 17, the references further discloses wherein for a row of pixel blocks including the input pixel block, the transforming comprises, transforming a portion of the reference picture within a search window about the row of pixel blocks (e.g. see Kumar 1800 in fig. 18), and wherein the transformed reference picture is used for prediction searches of the other pixel blocks in the row (see Chang 320 in fig. 3A).

Regarding claims 4, 18 and 27, the references further discloses wherein for a column of pixel blocks including the input pixel block, the transforming comprises, transforming a portion of the reference picture within a search window about the column of pixel blocks (e.g. see Kumar 1700 in fig. 17), and wherein the transformed reference picture is used for prediction searches of the other pixel blocks in the column (see Chang 320 in fig. 3A).

Regarding claim 5, the references further discloses wherein the transforming comprises, transforming a portion of the reference picture within a search window along a direction of motion identified for a frame that includes the input pixel block (e.g. see Kumar 1700 in fig. 17; see Chang 320 in fig. 3A).

Regarding claims 6-7, 11-12 and 22-23, Chang  further discloses wherein the coding is intra-coding (see 330 in fig. 3A) and the reference picture includes decoded data of previously-coded data of a same frame in which the input pixel block is located (e.g. see ¶ [0044]); wherein the coding is inter-coding ( see 320 in fig. 3A) and the reference picture includes decoded data of another frame that was coded prior to coding of a frame in which the input pixel block is located (e.g. see ¶ [0044]); wherein the coding comprises: calculating prediction residuals (e.g. see ¶ [0228]) representing differences between pixels of the input pixel block and the matching portion of the transformed reference picture, transforming the prediction residuals (see 340 in fig. 3A) to transform coefficients (see 350 in fig. 3A), quantizing the transform coefficients (see 350 in fig. 3A), and entropy coding the quantized coefficients (see 360 in fig. 3A); comprising transmitting with coded data of the input pixel block (see output of 360 in fig. 3A), a parameter identifying a type of transform performed on the reference picture (see 321 in fig. 3B).

Regarding claims 8 and 19, Chang further discloses wherein the multi-directional image content is generated by a multi-view camera having fish eye lenses (see fig. 1).

Regarding claim 13, Chang further discloses comprising: coding a plurality of input pixel blocks by, respectively: estimating a prediction mode to be applied to each respective pixel block (see 320-330 in fig. 3A), and when the estimated prediction mode is an inter-coding mode (see 320 in fig. 3A), performing the transforming, prediction search and coding for the respective pixel block (see 350-360 in fig. 3A), and when the estimated prediction mode is an intra-coding mode (see 330 in fig. 3A), omitting the transforming (see 330 in fig. 3A), prediction search and coding for the respective pixel block (see 350-360 in fig. 3A).

Regarding claim 15, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 24, the claim(s) recite analogous limitations to a portion of claim 1, and is/are therefore rejected on the same premise.
Furthermore, Chang discloses a decoder having input couple to an output of the pixel block coder (see 361 and 321 in fig. 3B).

Regarding claim 28, the claim(s) recite a decoder (see fig. 3B) with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 29, the claim(s) recite analogous limitations to claim 3 or 4 or 5, and is/are therefore rejected on the same premise.

Regarding claim 30, Chang further discloses wherein content elements at different displacements from the input pixel block are subject to different transforms (e.g. see eqs. 1-3 in ¶ [0048]).

Regarding claim 31, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Kumar in view of Puri et al. (US 2017/0013279 A1).

Regarding claim 14, the references do not disclose comprising: estimating global motion of a frame to which the input pixel block belongs, wherein the transforming comprises aligning the reference picture spatially with respect to the input pixel block’s frame.
However, Puri discloses a motion compensation prediction system comprising: estimating global motion of a frame to which the input pixel block belongs (e.g. see ¶ [0046]), wherein the transforming comprises aligning the reference picture spatially with respect to the input pixel block’s frame (see fig. 17).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Puri teachings of global motion into the references directional motion estimation for the benefit of reducing prediction search processing with a given directional shifting for the search window.

Response to Arguments
Applicant's arguments with respect to claims 1-8, 11-19, 22-25 and 27-30 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485